Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 28-37 in the reply filed on 6/06/2022 is acknowledged.
Claims 28-37 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/06/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16-20 of U.S. Patent No. 10448844. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite nearly identical subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-29, 35-36 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Guangzhou (CN 104586398A)
Regarding claim 28, Guangzhou discloses a method of determining whether a user has fallen (“technical field”, page 6), the method comprising: 
receiving, with a processing device, a first set of signals responsive to an acceleration of the user from a sensor configured to be worn by said user (Element (B) of “Step 1 Acquisition each sensor information”, page 8; Element (A) of Step 2 Structure of the feature vector of each sensor, page 8),
said sensor comprising an accelerometer and a gyroscope (Element (A) of “Step 1 Acquisition each sensor information”, page 8), 
said processing device comprising a processor;-3- Application No.: 16/567,584 
Filing Date: September 11, 2019receiving, with said processing device, a second set of signals responsive to an angular velocity of said user from said sensor (Element (C) of “Step 1 Acquisition each sensor information”, page 8; Element (B) of Step 2 Structure of the feature vector of each sensor, page 8); and 
generating a feature vector comprising a plurality of features indicative of a fall (Step 2 Structure of the feature vector of each sensor, page 8), wherein each of the plurality of features are generated based on at least one of: 
one or more of the first set of signals (Element (A) of Step 2 Structure of the feature vector of each sensor, page 8); and 
one or more of the second set of signals (Element (B) of Step 2 Structure of the feature vector of each sensor, page 8); 
deriving an activation value (4th step: formula 3 calculate of score MCFS which is the feature selection algorithm used to identify falling, page 9) based on an application of a weight vector (“…weight of the edge is set between…W is the weight of the obtained 1st step…”) to said feature vector (Step 4 Implementation of the feature selection, page 9),
said weight vector comprising a plurality of weights, each of the plurality of weights associated with one of the plurality of features of said feature vector (“once the vector a known, the weight vector in the decision making equation w…can be calculated easily”, page 10); and 
determining whether the fall has occurred based on the derived activation value (element (5)-(7) (page 12) of step (5) the call classifier to classify the feature vector a fall, a fall recognition result is obtained, page 9)  
Regarding claim 29, Guangzhou discloses the method of Claim 28, wherein, in response to a determination that the fall has occurred, the method further comprises alerting a caregiver (Element (7), page 12).  
Regarding claim 35, Guangzhou discloses a system configured to determine whether a user has fallen, the system comprising:-4- Application No.: 16/567,584 
Filing Date: September 11, 2019a sensor including an accelerometer and a gyroscope (Element (A) of “Step 1 Acquisition each sensor information”, page 8), 
said sensor configured to transmit a first set of signals responsive to an acceleration of the user (Element (B) of “Step 1 Acquisition each sensor information”, page 8; Element (A) of Step 2 Structure of the feature vector of each sensor, page 8), and a second set of signals responsive to an angular velocity of said user; 
a processing device comprising a processor, said processing device configured to: 
receive said first (Element (B) of “Step 1 Acquisition each sensor information”, page 8; Element (A) of Step 2 Structure of the feature vector of each sensor, page 8), and second sets of signals from said sensor (Element (C) of “Step 1 Acquisition each sensor information”, page 8; Element (B) of Step 2 Structure of the feature vector of each sensor, page 8);
generate a feature vector (Step 2 Structure of the feature vector of each sensor, page 8), comprising a plurality of features indicative of a fall, wherein each of the plurality of features are generated based on at least one of: 
one or more of the first set of signals (Element (A) of Step 2 Structure of the feature vector of each sensor, page 8); and 
one or more of the second set of signals (Element (B) of Step 2 Structure of the feature vector of each sensor, page 8); 
derive an activation value (4th step: formula 3 calculate of score MCFS which is the feature selection algorithm used to identify falling, page 9) based on an application of a weight vector (“…weight of the edge is set between…W is the weight of the obtained 1st step…”) to said feature vector (Step 4 Implementation of the feature selection, page 9), 
said weight vector comprising a plurality of weights, each of the plurality of weights associated with one of the plurality of features of said feature vector (“once the vector a known, the weight vector in the decision making equation w…can be calculated easily”, page 10); and 
determine whether the fall has occurred based on the derived activation value (element (5)-(7) (page 12) of step (5) the call classifier to classify the feature vector a fall, a fall recognition result is obtained, page 9).  
Regarding claim 36, Guangzhou discloses the system of Claim 35, wherein the processing device is further configured to alert a caregiver in response to a determination that the fall has occurred (Element (7), page 12).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30-32, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangzhou in view of Barfield (US 20130054180)
Regarding claim 30, Guangzhou is silent regarding the method of Claim 28, wherein one of said plurality of features comprises a fall duration, said fall duration determined by evaluating an acceleration profile of said user over a first time period.  
Barfield teaches wherein one of said plurality of features comprises a fall duration, said fall duration determined by evaluating an acceleration profile of said user over a first time period (paragraphs 0047-0051, 0064). 
Therefore, it would have been obvious at the time of the invention to modify Guangzhou fall detection algorithm which includes acceleration values by Barfield’s fall detection algorithm which includes using those acceleration values to make determinations such as fall duration  and various timings for further analytical gain. 
Regarding claim 31, Guangzhou is silent regarding the method of Claim 30, further comprising determining a starting point of the fall by comparing a first magnitude of acceleration during the acceleration profile to a first threshold.  
Barfield teaches determining a starting point of the fall by comparing a first magnitude of acceleration during the acceleration profile to a first threshold (paragraph 0047-0048). 
Therefore, it would have been obvious at the time of the invention to modify Guangzhou fall detection algorithm which includes acceleration values by Barfield’s fall detection algorithm which includes using those acceleration values to make determinations such as fall duration and various timings for further analytical gain.
Regarding claim 32, Guangzhou is silent regarding the method of Claim 31, further comprising determining an impact point of the fall by comparing a second magnitude of acceleration during the acceleration profile to a second threshold.  
Barfield teaches determining an impact point of the fall by comparing a second magnitude of acceleration during the acceleration profile to a second threshold (paragraphs 0040, 0049, 0052-0053). 
Therefore, it would have been obvious at the time of the invention to modify Guangzhou fall detection algorithm which includes acceleration values by Barfield’s fall detection algorithm which includes using those acceleration values to make determinations such as fall duration  and various timings for further analytical gain. 
Regarding claim 37, Guangzhou is silent regarding the system of Claim 35, wherein one of said plurality of features comprises a fall duration, and wherein said processing device is further configured to determine said fall duration by evaluating an acceleration profile of said user over a first time period. 
Barfield teaches wherein one of said plurality of features comprises a fall duration, said fall duration determined by evaluating an acceleration profile of said user over a first time period (paragraphs 0047-0051, 0064). 
Therefore, it would have been obvious at the time of the invention to modify Guangzhou fall detection algorithm which includes acceleration values by Barfield’s fall detection algorithm which includes using those acceleration values to make determinations such as fall duration  and various timings for further analytical gain.
Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangzhou in view of Chen (CN 103308069B). 
Guangzhou fails to teach regarding wherein one of said plurality of features comprises a pitch change feature, said pitch change feature determined by comparing a first pitch orientation of the user with a second pitch orientation of the user, said first pitch orientation occurring prior to said second pitch orientation.  
However, Chen mitigates wherein one of said plurality of features comprises a pitch change feature, said pitch change feature determined by comparing a first pitch orientation of the user with a second pitch orientation of the user, said first pitch orientation occurring prior to said second pitch orientation (step (5) (page 2). 
Therefore, it would have been obvious at the time of the invention to modify Guangzhou fall detection algorithm which includes acceleration values by Chen’s fall detection algorithm which includes using those pitch angle values to make determinations regarding the position of the individuals body easily. 
Regarding claim 34, Guanzhou is silent regarding the method of Claim 33, wherein said first pitch orientation is determined one second prior to said second pitch orientation.  
Chen teaches wherein said first pitch orientation is determined one second prior to said second pitch orientation (S504-506) (page 6). 
Therefore, it would have been obvious at the time of the invention to modify Guangzhou fall detection algorithm which includes acceleration values by Chen’s fall detection algorithm which includes using those pitch angle values to make determinations regarding the position of the individuals body easily.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASMEEN S WARSI/            Examiner, Art Unit 3791                                                                                                                                                                                            
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791